Order entered October 24, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00619-CV

       LYNDON THOMPSON AND PAULA THOMPSON, Appellants

                                         V.

 WILMINGTON SAVINGS FUND SOCIETY FSB AS OWNER TRUSTEE
    OF THE RESIDENTAL CREDIT OPPORTUNITIES, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00129-B

                                     ORDER

      The clerk’s record in this appeal has not been filed because appellants have

not paid for it. Although the county clerk’s office has stated it mailed appellants a

“fee sheet,” appellants apparently have not received it. Accordingly, we DIRECT

the Clerk of the Court to send appellants a copy of the “fee sheet” filed with the

Court on October 11, 2022 and ORDER appellants to file, no later than November

7, 2022, written verification of payment for the record or entitlement to proceed

without payment of costs. See TEX. R. CIV. P. 145.
      We caution appellants that failure to comply may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).

                                             /s/    KEN MOLBERG
                                                    JUSTICE